Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/262022, 08/12/2022, 07/22/2022, 05/21/2022, 12/30/2020 AND 11/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention (I) and species (3) drawn to claims 1-13 and new claims 21-24 in the reply filed on 10/19/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “for drainage from the cavity” in line 3-4 should be amended to read –configured for drainage from the cavity--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “chamber to monitor pressure with the cavity” should be amended to read –chamber configured to monitor pressure within the cavity--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “for measuring pressure” in line 16 should be amended to read –for measuring pressure within the cavity--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “a distal portion” in line 1 should be amended to read –the distal portion--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the phrase “second balloon” in line 2 should be amended to read –the second expandable balloon--.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “the side opening” in line 1 should be amended to read –the at least one side opening--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase measure core body temperature” in line 2 should be amended to read –configured to measure core body temperature--.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the phrase “the balloon” in line 1 should be amended to read –the expandable balloon--.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the phrase “a distal portion” in line 1 should be amended to read –the distal portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation “membrane having plurality of pores dimensioned to enable passage of air but prevent passage of the liquid therethrough” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know the pores of the membrane are enabling air to pass through which structural element. The scope of the claim remains indeterminate because of the claimed “enable passage of air but prevent passage of the liquid therethrough”.

Claim 8 recite the limitation “a lumen separate from the first lumen” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the lumen is separate from the second lumen, as well, or it is the same as the second lumen claimed in claim 1. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “a lumen separate from the first lumen”.

Claim 23 recite the limitation “a lumen separate from the second lumen” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the lumen is separate from the first lumen, as well, or it is the same as the first lumen claimed in claim 1. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “a lumen separate from the second lumen”.

Claim 2 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is recites the limitation "the second portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 of pending Application No. 17/025444. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending Application and the instance application are claiming a common subject matter including: system/catheter for monitoring pressure within a cavity (bladder/uterine), the catheter comprising: a first lumen, a second lumen, and a balloon at a distal portion, the first lumen communicating with the first balloon, the balloon filled with a gas/liquid to form along with the first lumen a gas/liquid filled chamber to monitor pressure within the cavity, and a sensor to measure pressure in response to deformation of the balloon.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791